Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
1.	Examiner notes the optional language, i.e. “m + n may be 0 to 5” (emphasis added) of the newly amended Claim 1. MPEP § 2111.04 states that “Claim scope is not limited . . . by claim language that does not limit a claim to a particular structure.” Thus, the language “m + n may be 0 to 5” is considered an optional limitation, and thus this language, as it currently reads, provides no limitation at all.

Response to Arguments
2.	Applicant’s arguments, see page 4, line 17, filed 08 February 2022, with respect to the rejection of Claims 1-8 under 35 U.S.C. 112 as being indefinite, have been fully considered and are persuasive.  The prior rejections of Claims 1-8 under 35 U.S.C. 112 have been withdrawn.
3.	Applicant’s arguments, see page 5, line 11, filed 08 February 2022, with respect to the rejection of Claims 1-4, 6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (United States Patent Publication No. US 2006/0228644 A1), hereinafter Chen, have been fully considered, but are not persuasive. Applicant argues that the composition claimed in said claims are intended to be used in a negative working photosensitive composition. MPEP § 2114(II) states that “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Thus, the prior rejections of Claims 1-4, 6, and 8 have been maintained.
4.	Applicant’s arguments, see page 6, line 27, filed 08 February 2022, with respect to the rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Chen and further in view of Sakurai (United States Patent Publication No. US 2020/0019059 A1), hereinafter Sakurai, have been fully considered, but are not persuasive. Applicant argues that the composition claimed in said claims are intended to be used in a negative working photosensitive composition. MPEP § 2114(II) states that “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Thus, the prior rejection of Claim 5 has been maintained.
5.	Applicant’s arguments, see page 6, line 27, filed 08 February 2022, with respect to the rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Chen and further in view of Robinson et al. (United States Patent Publication No. US 2015/0241773 A1), hereinafter Robinson, have been fully considered, but are not persuasive. Applicant argues that the composition claimed in said claims are intended to be used in a negative working photosensitive composition. MPEP § 2114(II) states that “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Thus, the prior rejection of Claim 7 has been maintained.
6.	Examiner further notes the addition of yet more rejections of the present claims utilizing prior art which specifically teaches a negative working photosensitive composition.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (United States Patent Publication No. US 2006/0228644 A1), hereinafter Chen.
10.	Regarding Claim 1, Chen teaches (Paragraph 0019) a “photosensitive composition,” therein described as a “photoresist composition.” The photoresist composition taught by Chen comprises a novolak polymer (Paragraph 0017), one or more crosslinkers (Paragraph 0056), a photoacid generator (Paragraph 0017) and a hydroxybenzophenone having a general structure of that shown in Claim 1 of the instant application (Paragraphs 0025 and 0026). Paragraphs 0025 and 0026 of Chen teaches the incorporation of a number of hydroxybenzophenones in its photoresist composition, including 2,3,4-trihydroxybenzophenone, 2,4,4'-trihydroxybenzophenone, 2,3,4,4'-tetrahydroxybenzophenone, 2,2'4,4'-tetrahydroxybenzophenone, and 2,3,4,2',4'-pentahydroxy-benzophenone, all of which meet the general structure of hydroxybenzophenones disclosed in Claim 1 of the instant application. Chen teaches (Paragraphs 0025-0026) m of the formula of Claim 1 of the instant application is 0 to 3. Chen teaches (Paragraphs 0025-0026) n of the formula of Claim 1 of the instant application is 0 to 4.
11.	Regarding Claim 2, Chen teaches (Paragraph 0020) novolak resins comprising phenolic compounds, wherein the phenolic compounds may include cresols (including all isomers), which is the equivalent of “novolak polymers compris[ing] o-, m-, or p- cresylic acid monomer repeat units or a combination thereof” described in Claim 2 of the instant application.
12.	Regarding Claim 3, Chen teaches (Paragraph 0020) novolak resins comprising phenolic compounds, wherein the phenolic compounds may include xylenols (such as 2,4-, 2,5-xylenols, 3,5 xylenol, and tri-methyl phenol).
13.	Regarding Claim 4, Chen teaches (Paragraphs 0023 and 0042) the use of photoacid generators including onium salts, nitrobenzyl sulfonate esters, diazomethane derivative, and sulfonic acid ester derivative.
14.	Regarding Claim 6, Chen teaches (Paragraph 0025) the use of hydroxybenzophenones including 2,3,4-trihydroxybenzophenone, 2,4,4'-trihydroxybenzophenone, 2,3,4,4'-tetrahydroxybenzophenone, 2,2'4,4'-tetrahydroxybenzophenone, and 2,3,4,2',4'-pentahydroxy-benzophenone.
15.	Regarding Claim 8, Chen teaches (Paragraph 0025) use of hydroxybenzophenones including 2,3,4-trihydroxybenzophenone, 2,4,4'-trihydroxybenzophenone, 2,3,4,4'-tetrahydroxybenzophenone, 2,2'4,4'-tetrahydroxybenzophenone, and 2,3,4,2',4'-pentahydroxy-benzophenone, all of which meet the general structure of hydroxybenzophenones disclosed in Claim 8 of the instant application wherein m + n is at least 1.

16.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (United States Patent Publication No. US 2017/0329220 A1), hereinafter Kato.
17.	Regarding Claims 1-4 and 6-8, Kato teaches (Paragraphs [0048-0064]) a novolak polymer. Kato teaches (Paragraphs [0082-0097]) one or more crosslinkers. Kato teaches (Paragraphs [0065-0081]) a photoacid generator. Kato teaches (Paragraphs [0137-0142]) a hydroxybenzophenone having the general structure of the formula of Claim 1 of the present application. Kato teaches (Paragraphs [0137-0142]) m of the general structure of the formula of Claim 1 of the present application being 0 to 3. Kato teaches (Paragraphs [0137-0142]) n of the general structure of the formula of Claim 1 of the present application being 0 to 4. Kato teaches (Paragraphs [0048-0064]) the novolak polymer comprises o-, m-, or p- cresylic acid monomer repeat units or a combination thereof. Kato teaches (Paragraphs [0048-0064]) the novolak polymer comprises a 2,5-xylenol monomer repeat unit. Kato teaches (Paragraphs [0065-0081]) the photoacid generator is an onium salt, a dicarboximidyl sulfonate ester, an oxime sulfonate ester, a diazo(sulfonyl methyl) compound, a disulfonyl methylene hydrazine compound, a nitrobenzyl sulfonate ester, a biimidazole compound, a diazomethane derivative, a glyoxime derivative, a 3- ketosulfone derivative, a disulfone derivative, a nitrobenzylsulfonate derivative, a sulfonic acid ester derivative, an imidoyl sulfonate derivative, a halogenated triazine compound, or a combination thereof. Kato teaches (Paragraphs [0137-0142]) the hydroxybenzophenone compound is chosen from 2,2'-dihydroxybenzophenone, 2,3'-dihydroxybenzophenone, 2,4'-dihydroxybenzophenone, 2,3,4-trihydroxybenzophenone, 2,4,4'- trihydroxybenzophenone, 2,3,4,4'-tetrahydroxybenzophenone, 2,2',4,4'- 0 tetrahydroxybenzophenone, 2,3,4,2',4'-pentahydroxybenzophenone. 2.3.4.2'.3'.4'- hexahydroxybenzophenone or a combination thereof. Kato teaches (Paragraphs [0082-0097]) one or more crosslinkers comprise a methoxymethyl group, an ethoxy methyl group. a benzyloxymethyl group, a dimethylamino methyl group, a diethylamino methyl group. a dimethylol amino methyl group, a diethylol amino methyl group, a morpholino methyl group. a acetoxymethyl group, a benzyloxy methyl group, a formyl group, an acetyl group, a vinyl group. a isopropenyl group, or combinations thereof. Kato teaches (Paragraphs [0137-0142]) m + n of the general structure of the formula of Claim 1 of the present application is at least 1.

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (United States Patent Publication No. US 2006/0228644 A1), hereinafter Chen, and further in view of Sakurai (United States Patent Publication No. US 2020/0019059 A1), hereinafter Sakurai.
20.	Regarding Claim 5, Chen teaches all of the elements of the present claimed invention as set forth for Claim 3 above, however fails to explicitly disclose the use of 1,3-dioxo-1H- benzo[de]isoquinolin-2(3H)-yl trifluoromethanesulfonate as the photoacid generator. 
21.	Sakurai teaches (Paragraphs 0041 – 0045) the use of NAI-105 as a photoacid generator in negative photosensitive resin compositions. A commercial name for 1,3-dioxo-1H- benzo[de]isoquinolin-2(3H)-yl trifluoromethanesulfonate is NAI-105. Sakurai teaches that the use of non-ionic photoacid generators, including 1,3-dioxo-1H- benzo[de]isoquinolin-2(3H)-yl trifluoromethanesulfonate, are known to improve storage stability of the composition (Sakurai – Paragraphs 0041-0042).
22.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Chen to replace the photoacid generator disclosed by Chen with the photoacid generator disclosed by Sakuri to improve storage stability of the photosensitive composition of the present claimed invention.

23.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (United States Patent Publication No. US 2017/0329220 A1), hereinafter Kato, and further in view of Sakurai (United States Patent Publication No. US 2020/0019059 A1), hereinafter Sakurai.
24.	Regarding Claim 5, Kato teaches all of the elements of the present claimed invention as set forth for Claim 3 above, however fails to explicitly disclose the use of 1,3-dioxo-1H- benzo[de]isoquinolin-2(3H)-yl trifluoromethanesulfonate as the photoacid generator. 
25.	Sakurai teaches (Paragraphs 0041 – 0045) the use of NAI-105 as a photoacid generator in negative photosensitive resin compositions. A commercial name for 1,3-dioxo-1H- benzo[de]isoquinolin-2(3H)-yl trifluoromethanesulfonate is NAI-105. Sakurai teaches that the use of non-ionic photoacid generators, including 1,3-dioxo-1H- benzo[de]isoquinolin-2(3H)-yl trifluoromethanesulfonate, are known to improve storage stability of the composition (Sakurai – Paragraphs 0041-0042).
26.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Kato to replace the photoacid generator disclosed by Kato with the photoacid generator disclosed by Sakuri to improve storage stability of the photosensitive composition of the present claimed invention.

27.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 1 above, further in view of Robinson et al. (U.S. Publication No. 2015/0241773 A1), hereinafter Robinson.
28.	Regarding Claim 7, Chen teaches all of the elements of the present claimed invention as set forth for Claim 1 above, however fails to explicitly disclose the use of a crosslinker compris[ing] a methoxymethyl group, an ethoxy methyl group, a benzyloxymethyl group, a dimethylamino methyl group, a diethylamino methyl group, a dimethylol amino methyl group, a diethylol amino methyl group, a morpholino methyl group, a acetoxymethyl group, a benzyloxy methyl group, a formyl group, an acetyl group, a vinyl group, a isopropenyl group, or combinations thereof.
29.	Robinson teaches (Paragraph 0057) the use of crosslinkers in negative-type photoresist compositions comprising a methoxymethyl group, a ethoxy methyl group, a benzyloxymethyl group, a dimethylamino methyl group, a diethylamino methyl group, a dimethylol amino methyl group, a diethylol amino methyl group, a morpholino methyl group, a acetoxymethyl group, a benzyloxy methyl group, a formyl group, a acetyl group, a vinyl group and a isopropenyl group. Robinson teaches that use of crosslinkers comprising one or more of the aforementioned functional groups as being suitable for crosslinking monomers which comprise hydroxyl functional groups (Robinson – Paragraph 0057).
30.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Chen to replace the composition of crosslinkers set forth in Chen with the crosslinker disclosed by Robinson as such crosslinkers are suitable for crosslinking monomers comprising hydroxyl groups, such as the cresylic acid and xylenol monomers disclosed in the present claimed invention. The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). Furthermore, the selection of a known material based on its suitability for its intended use, in the instant case a crosslinker for a cresylic acid and xylenol monomer, supports a prima facie obviousness determination (see MPEP 2144.07). 

Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
32.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
33.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
34.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
35.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/04/2022